DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I in the reply filed on 08/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-10, 12, 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by M. Inoue et al (U. S. Patent Application: 2016/0027569, here after Inoue). Document#1 is cited as an evidence for inherency.
Claim 1 is rejected. Inoue teaches a method for producing an electronic component, the method comprising:

impregnating the base body with an a resin[0017, fig. 2, method 2]. Inoue teaches the resin is POLON-MF-56 (from Shin-Etsu Chemical Co., Ltd.)[0086], which in fact is an emulsion resin based on document #1(page 7).
Claims 2-3 are rejected as Inoue teaches the emulsion is a silicone emulsion (POLON-MF-56).
Claims 4-5, 10 are rejected as POLON-MF-56 has color of creamy white which indicated particle diameter of 0.2 um [document#1 page 3].
Claims 7 and 12 are rejected. Inoue teaches forming an outer electrode on a surface of the base body so that the outer electrode is electrically connected to the inner conductor, wherein at least one layer in the outer electrode is formed by plating[fig. 2, method 2, 0062-0067].
	Claims 9 and 14 are rejected. Inoue teaches washing, with water, the emulsion-impregnated base body [0063].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over M. Inoue et al (U. S. Patent Application: 2016/0027569, here after Inoue). Documnet#1 is cited as an evidence for inherency.
Claims 8 and 13 are rejected. Inoue teaches the limitation of claims 1-2 as discussed above. Inoue teaches impregnating the base body in resin containing solution to fill the voids on ceramic body and then forming external electrodes [method 2 fig. 4]. Although Inoue does not teach impregnating the emulsion-impregnated base body with a resin. However in another embodiment, Inoue teaches impregnating the ceramic body with exterior electrodes in resin containing solution, to fill the voids forms between the external electrode and the ceramic body [method 3, fig. 5, 0071-0072]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Inoue teaches and impregnating the ceramic body after the first impregnation and formatting of exterior electrodes with resin-containing solution again, because it helps filling the voids at intersection of the ceramic body and the external electrodes. The resin (containing solution) is homogenous as Inoue teaches it is dispersion [0018, 0020, and 0063] and document# 1 also teaches making a dispersion (homogenous stable dispersion) [page 3]. 
Allowable Subject Matter
Claims 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the examiner did not find a reference that can be combine with Inoue to teach the resin emulsion has a particle size distribution having a plurality of peaks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712